DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on April 4, 2022, hereinafter “Reply”, after non-final rejection of January 5, 2022, hereinafter “Non-Final Rejection”.  Claims 1, 6, 11-12, and 16 have been amended, and no claims have been added nor cancelled.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	In view of the amendments to the specification, the specification objections of the Non-Final Rejection have been withdrawn.  
(2)	In view of the amendments to the claims, the claim objections of the Non-Final Rejection have been withdrawn.  
(3)	The remark on pp. 12-13 of the Reply has been fully considered but is not persuasive for the reasons below.
a)	On . p. 12, in response to “as this step is now more than mere data gathering and requires actions that only a machine can provide (acquiring voltages from a plurality of cells of a memory device in order to read data from the plurality of cells of the memory device)”, the Reply has been fully considered but is not persuasive because the added limitation of “the multiple read operations acquiring voltages from the plurality of cells of the memory device in order to read data from the plurality of cells of the memory device” (amended claim 1 at lines 6-7) does not appear to remove the limitation from the mere data gathering categorization.  In particular, the limitation, as drafted, is a process that, under its broadest reasonable interpretation, still amounts to mere data gathering, which is a form of an insignificant extra-solution activity added to a judicial exception because performing read operations is mere data gathering as an act of reading data itself.  Thus, the limitation is not considered to be a type of amendment that renders insignificant extra-solution activity inapplicable (MPEP § 2106.05(g)).
Further, the argument has been fully considered but is not persuasive because many mere data gathering limitations require machines to perform (e.g., reading data from memory cells, reading a database, etc.).  (As an example, see Aoyagi (US 2010/0149872 A1, [0057]).)
Furthermore, a memory cell is an electronic circuit that stores one (or more) bit(s) of binary information, and it must be set to store a logic 1 (high voltage level) and reset to store a logic 0 (low voltage level).  In this manner, the value in the memory cell can be accessed by reading it.  (As an example, see Aoyagi (US 2010/0149872 A1, Abstract).)  Based on the descriptions of the types of memory that store bits in this way, the limitation appears to be fundamental to memory cell reading in general – that is, reading a voltage level in order to determine the logic bit stored in the cell.  
b)	On p. 12, the Reply states: “The outstanding Office Action at page 5 asserted that the "determining a Z-axis extending diagonally ... " step was a "mathematical concept." However, the recited step does not claim a mathematical concept but rather claims a practical application of this mathematical concept, which is statutory subject matter unless the practical application preempts the mathematical algorithm by preempting every "substantial practical application" of the mathematical algorithm.”  The argument has been fully considered but is not persuasive because claim 1, as currently presented, recites a limitation of “determine, for the decoded data of each of the read operations, an asymmetric ratio (AR) and a number of unsatisfied checks (USCs), … determine a Z-axis extending diagonally along two ranges of read threshold values such that AR values of the threshold sets are arranged in a set order along the Z-axis; and determine an optimum read threshold set using coordinate values on the Z- axis, which correspond to a set AR value and a set USC value” (see also specification [0087]). This limitation represents a mathematical concept and not an actual application thereof, let alone a practical application.  Please note that Applicant’s argument regarding the practical application of the mathematical formulas may be more persuasive, if indeed, the claim were amended to recite the actual practical application.
c)	On p. 13, the Reply states: “Here, the claims are tied to the specific structure of a plurality of cells of a memory device and are tied to a controller coupled to the memory device. Claim 1 does not merely combine the components in a generic manner, but instead purposefully configure the components to achieve a technological solution of determining an optimum read threshold set for reading the plurality of memory cells”.  The argument that the claims are tied to the specific structure of “a plurality of cells of a memory device and are tied to a controller coupled to the memory device” is nonspecific and directed to standard memory architectures.  Applicant highlights the statement in Amdocs that the claim limitation “does not merely combine the components in a generic manner, but instead purposefully arranges the components in a distributed architecture to achieve a technological solution to a technological problem specific to computer networks” (Reply at 12-13, emphasis in original).  Here, however, the components are indeed arranged in a generic manner – a plurality of cells of a memory device and a controller. This argument is therefore not persuasive.
d)	Of note, however, Applicant specifically discloses that various embodiments provide a read threshold optimization scheme capable of reducing read latency and improving QoS, and the read threshold optimization scheme may replace a technology called eBoost and hence significantly reduces latency  (see Specification [0071]).  Accordingly, a more fully recited claim incorporating the use of the results of the equation and/or a claim more fully reciting the details regarding a plurality of read types and pertinent thresholds, in combination with an actual application of the determined read thresholds, may overcome a rejection under 35 U.S.C. 101.
(4)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites a system that is configured to perform multiple read operations on the plurality of cells using a read threshold set and at least one read retry threshold set, each of the threshold sets including first and second read thresholds, the multiple read operations acquiring voltages from the plurality of cells of the memory device in order to read data from the plurality of cells of the memory device; decode the data associated with each of the read operations; determine, for the decoded data of each of the read operations, an asymmetric ratio (AR) and a number of unsatisfied checks (USCs), the AR indicating a ratio of a number of a first binary value to a number of a second binary value in the decoded data; determine a Z-axis extending diagonally along two ranges of read threshold values such that AR values of the threshold sets are arranged in a set order along the Z-axis; and determine an optimum read threshold set using coordinate values on the Z- axis, which correspond to a set AR value and a set USC value. 
The limitation of determine, for the decoded data of each of the read operations, an asymmetric ratio (AR) and a number of unsatisfied checks (USCs), the AR indicating a ratio of a number of a first binary value to a number of a second binary value in the decoded data, is a mathematical concept because an asymmetric ratio (AR) is a mathematical relationship of a ratio between a number and another number.  Similarly, the limitation of determine a Z-axis extending diagonally along two ranges of read threshold values such that AR values of the threshold sets are arranged in a set order along the Z-axis is a mathematical relationship such that the AR values of the threshold sets are arranged in a plotted, ascending ordered form along the Z-axis.  Further, the “diagonally” portion of the limitation shown in FIG. 11 of Applicant’s drawings clearly ties the Z-axis to a pen-paper type charting or a mathematical relationship as a mechanism for determining the Z-axis.  Similarly, the limitation of determine an optimum read threshold set using coordinate values on the Z- axis, which correspond to a set AR value and a set USC value, is a mathematical concept because the optimum read threshold set is supported primarily or solely with an equation in paragraph [0087] of Applicant’s specification.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, or mathematical calculations, then the claim limitation falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because of the following reasons.  In particular, the limitation of perform multiple read operations on the plurality of cells using a read threshold set and at least one read retry threshold set, each of the threshold sets including first and second read thresholds, the multiple read operations acquiring voltages from the plurality of cells of the memory device in order to read data from the plurality of cells of the memory device, as drafted, is a process that, under its broadest reasonable interpretation, amounts to mere data gathering, which is a form of an insignificant extra-solution activity added to a judicial exception because performing read operations is mere data gathering as an act of reading data itself.  In addition, the limitation is one that does no more than generally link a judicial exception to a particular technological environment or field of use using a read threshold set and at least one read retry threshold set.  (See MPEP 2106.05(h).)  In addition, the limitation of decoding data associated with each of the read operations is a generic computing operation (i.e., something “Nearly every computer will include” (Alice at 2360, describing generics).  Additionally, the limitation of decoding data is one that does no more than generally link a judicial exception to a particular technological environment or field of use by using a decoding process on the data read by the read operations.  Also in particular, the claim recites additional elements of a memory device including a plurality of cells and a controller, coupled to the memory device, configured to perform steps in the limitations above.  The memory device and the controller in all the steps above, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception because they are generic computing elements that are used to perform generic computer functions for the abstract idea of the limitations above.  Accordingly, the limitation of perform multiple read operations as an insignificant extra-solution activity and a general link of a judicial exception to a particular technological environment or field of use, the limitation of decoding data as a general link of a judicial exception to a particular technological environment or field of use, and the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the memory device and the controller to perform the steps above amount to no more than mere generic computer functions to apply the exception using generic computing elements.  Mere generic computer functions to apply an exception using generic computing element cannot provide an inventive concept.  In addition, as for the limitation of perform multiple read operations as an insignificant extra-solution activity added to a judicial exception explained above since performing read operations is mere data gathering as an act of reading data itself, the limitation is an element or a computer function that the courts have recognized as well-understood, routine, conventional activity in particular fields, such as “[s]toring and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(d)(II)).  The claim is not patent eligible.  

Regarding claims 2-10, the claims are dependent on claim 1 and include all the limitations of claim 1. Therefore, the dependent claims recite the same abstract idea of claim 1.

Further regarding claim 2, the claim recites an additional element of “wherein the controller: characterizes a first function g() in accordance with a relation of AR=g(Z) and a second function h() in accordance with a relation of USC=h(z); projects each of the threshold sets onto the Z-axis to get the coordinate values on the Z- axis; and estimates a first coordinate value on the Z-axis which corresponds to the set AR value using the first function g() and the coordinate values and a second coordinate value on the Z-axis which corresponds to a lowest USC value, and wherein the optimum read threshold set is determined using the first and second coordinate values”.  The additional element as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing elements. That is, other than reciting “wherein the controller,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “wherein the controller” language, “characterizes … projects … estimates … wherein the optimum read threshold set” in the context of this claim encompasses the user manually determining a first function g() and a second function h(), projecting each of the threshold sets onto the Z-axis, calculating a first coordinate value on the Z-axis, and determining wherein the optimum read threshold set.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing elements, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding 3, the claim recites an additional element of “the plurality of cells is coupled to a word line and includes multiple pages”.  Because the additional element both individually and in combination is recited in such general terms, all it really does is apply the abstract idea to a technological environment (e.g., word line and pages).  However, that is not sufficient in this case because of the generalness of the claim.  Thus, the additional element does not meaningfully limit the claim to amount to significantly more than the judicial exception and is not patent eligible.

Further regarding 4, the claim recites an additional element of “the multiple pages include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page”.  Because the additional element both individually and in combination is recited in such general terms, all it really does is apply the abstract idea to a technological environment (e.g., page).  However, that is not sufficient in this case because of the generalness of the claim.  Thus, the additional element does not meaningfully limit the claim to amount to significantly more than the judicial exception and is not patent eligible.

Further regarding 5, the claim recites an additional element of “the plurality of cells is programmed using Gray coding”.  The additional element both individually and in combination does not amount to an inventive concept because the element is one that the courts have recognized as well-understood, routine, conventional activity in particular fields, such as “[s]toring and retrieving information in memory” according to MPEP 2106.05(d)(II), supra.  Thus, the claim is not patent eligible.

Further regarding 6, the claim recites an additional element of “the multiple read operations include a read operation and one or more read retry operations, and wherein the controller performs the read operation using the read threshold set corresponding to a history read threshold set, and performs the read retry operations using two or more read retry threshold sets when the read operation has failed”.  The additional element both individually and in combination does not amount to an inventive concept because the element is one that the courts have recognized as well-understood, routine, conventional activity in particular fields, such as “[s]toring and retrieving information in memory” according to MPEP 2106.05(d)(II), supra.  Thus, the claim is not patent eligible.

Further regarding 7, the claim recites an additional element of “the Z-axis is determined such that the AR values, obtained by projection onto the Z-axis, of the threshold sets are arranged in an ascending order along the diagonally extending Z-axis”.  The additional element, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “the Z-axis is determined such that the AR values, … are arranged in an ascending order along the diagonally extending Z-axis” in the context of this claim encompasses the user manually arranging the AR values in an ascending order along the diagonally extending Z-axis to determine the Z-axis.  Accordingly, the claim recites an abstract idea, and thus, is not patent eligible.

Further regarding 8, the claim recites an additional element of “the Z-axis corresponds to a line passing through an average of the first and second read thresholds with slope of -1”.  The additional element, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “the Z-axis corresponds to a line passing through an average of the first and second read thresholds with slope of -1” in the context of this claim encompasses the user manually determining the Z-axis that corresponds to a line passing through an average of the first and second read thresholds with slope of -1.  Accordingly, the claim recites an abstract idea, and thus, is not patent eligible.

Further regarding 9, the claim recites an additional element of “the set AR value includes an AR value of 1”.  The additional element, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “the set AR value includes an AR value of 1” in the context of this claim encompasses the user manually determining the set AR value that includes an AR value of 1.  Accordingly, the claim recites an abstract idea, and thus, is not patent eligible.

Further regarding 10, the claim recites an additional element of “the controller estimates the optimum read threshold set using an average of the first coordinate value and the second coordinate value”.  The additional element, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing elements. That is, other than reciting “the controller,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “the controller” language, “estimates the optimum read threshold set using an average of the first coordinate value and the second coordinate value” in the context of this claim encompasses the user manually calculating the optimum read threshold set using an average of the first coordinate value and the second coordinate value.  Accordingly, the claim recites an abstract idea, and thus, is not patent eligible.

Claims 11-20 recite a method comprising elements for carrying out the same steps in claims 1-10.  Accordingly, claims 11-20 are also rejected for the same reasons as set forth for those in claims 1-10 above.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoyagi (US 2010/0149872 A1) discloses methods for operating a nonvolatile memory device including multi-level cells configured to store at least n logic states, where n is equal to or greater than four are provided. The methods may include selecting at least one read voltage for a read operation based on information set at a portion of an address of the respective one of the multi-level cells, and determining multi-level data stored in the respective multi-level cell using the at least one selected read voltage.
Asami et al. (US 2017/0076807 A1) discloses a controller searches a threshold voltage distribution of first memory cells corresponding to a first processing unit that is one processing unit among a plurality of processing units, and acquires a first read voltage. The controller calculates a second read voltage that is a read voltage for second memory cells corresponding to a second processing unit based on the acquired first read voltage and a first relation. The controller ads data from third memory cells included in the second memory cells by using the calculated second read voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136